Citation Nr: 0526274	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  03-05 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to an increased disability rating in excess of 40 
percent for intervertebral disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran retired from active duty in June 1993, after 
serving more than 20 years.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an RO decision, dated in July 2002, 
which granted an increased disability rating of 40 percent 
for the veteran's service-connected degenerative disc disease 
of the lumbar spine, effective from October 2001.  In October 
2002, the veteran filed a notice of disagreement seeking a 
higher disability rating for this condition.  In December 
2002, the RO issued statement of the case, and in January 
2003, the veteran timely perfected his appeal.

In October 2004, the Board remanded this case for further 
evidentiary development, and to readjudicate the veteran's 
claim in light of the recently revised regulations used in 
rating lumbar spine conditions.


FINDINGS OF FACT

1.  The veteran's intervertebral disc disease of the lumbar 
spine is manifested by a moderate limitation of motion, with 
complaints of pain; 5/5 strength in all extremities; deep 
tendon reflexes in the upper and lower extremities of 1+, 
bilaterally; no evidence of sensory abnormalities; advanced 
degenerative changes inferiorly with canal stenosis at both 
L5-S1 and L4-L5 as shown by MRI; and complaints of pain, 
tenderness and stiffness.  

2.  The veteran's intervertebral disc disease of the lumbar 
spine does not result in incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.




CONCLUSION OF LAW

The criteria are not met for a rating higher than 40 percent 
for intervertebral disc disease of the lumbar spine. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.21, 4.40, 4.45, 4.49, Diagnostic Codes 5292, 5294, 
5295 (prior to September 23, 2002); Diagnostic Code 5243 
(effective as of September 23, 2002); Diagnostic Code 5293 
(prior to September 26, 2003); and Diagnostic Code 5243 
(effective as of September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased disability rating in 
excess of 40 percent for his service-connected intervertebral 
disc disease of the lumbar spine.

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the veteran's claim.  

A review of the veteran's service medical records revealed 
complaints of and treatment for low back pain.  A 
computerized tomography scan of the lumbar spine, performed 
in January 1993, revealed degenerative changes at L5-S1 with 
marked narrowing of the disc space.

In September 1993, the RO issued a rating decision which 
granted service connection for degenerative joint disease of 
the lumbar spine, and assigned thereto a 10 percent 
disability rating, effective from July 1993.  In July 1997, 
the RO granted an increased disability rating of 20 percent 
for the veteran's service-connected degenerative disc, 
effective from June 1996.  In October 2001, the veteran filed 
his present claim seeking an increased disability rating.  

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2004).

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Id.; 38 C.F.R. §§ 4.1, 4.2 
(2004).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).  Regarding 
musculoskeletal disabilities, functional loss contemplates 
the inability of the body to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2004).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Both limitation of motion and pain are necessarily 
recorded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59 (2004); see DeLuca, 8 Vet. App. 202; see 
also Johnson v. Brown, 9 Vet. App. 7 (1996); VAOPGCPREC 36-97 
(Dec. 12, 1997).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2004); see DeLuca, 8 Vet. App. at 205-06.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2004).

The veteran is currently rated as 40 percent disabled for his 
service-connected intervertebral disc disease of the lumbar 
spine.  

During the pendency of this appeal, regulatory changes have 
twice amended the rating criteria for evaluating spine 
disabilities.  The first regulatory change affected only the 
rating criteria for intervertebral disc syndrome.  See 
67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  This amendment was 
effective September 23, 2002.  Id.  The regulations regarding 
diseases and injuries to the spine, to include intervertebral 
disc syndrome, were again revised effective September 26, 
2003.  68 Fed. Reg. 51454-51458 (Aug. 27, 2003), 69 Fed. Reg. 
32449-32450 (June 10, 2004).

In increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria .  Should an increased rating be warranted under the 
revised criteria, that award may not be made effective before 
the effective date of the change. 

With respect to the application of the "old" criteria, the 
Board notes that the currently assigned 40 percent evaluation 
is the maximum rating available under former Diagnostic Codes 
5292, 5294 and 5295 (pertaining to limitation of motion in 
the lumbar spine and lumbosacral strain).  Consequently, 
those codes need not be discussed further.  However, a higher 
rating (60 percent) is potentially available under former 
Diagnostic Code 5293 (pertaining to intervertebral disc 
syndrome).

The current 40 percent rating was granted under the old 
criteria for intervertebral disc syndrome that is severely 
disabling with recurring attacks and intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  The maximum 
schedular rating of 60 percent is assigned for intervertebral 
disc disease which is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  A precedent opinion of VA's 
Office of General Counsel, VAOPGCPREC 36-97 (1997), held that 
Diagnostic Code 5293 involves loss of range of motion because 
the nerve defects and resulting pain associated with injury 
to the sciatic nerve may cause limitation of motion of the 
cervical, thoracic, or lumbar vertebrae.

The VA examination of the spine, performed in April 2002, 
noted the veteran's complaints of pain and stiffness in the 
lower back, which is worse in the morning.  Physical 
examination  revealed marked muscle spasm with tenderness 
over the paraspinal muscles at the lumbar level.  Range of 
motion testing of the lumbar spine revealed forward flexion 
to 90 degrees with complaints of pain, left and right lateral 
flexion to 45 degrees, and extension to 20 degrees.  The 
report concluded with a diagnosis of degenerative disk 
disease, L5-S1, L4-L5, severe with radiculopathy.  

An MRI examination of the spine, performed in September 2002, 
revealed an impression of advanced degenerative changes 
inferiorly with canal stenosis at both L5-S1 and L4-L5.  A 
private treatment report, dated in November 2002, noted the 
veteran's complaints of worsening low back pain with 
radiation down his left leg and some numbness.  Physical 
examination revealed deep tendon reflexes that were equal.  
The report also noted that no weaknesses were noted.  The 
report concluded with an assessment of herniated disc at L4-
L5 and L5-S1 with spinal stenosis.  A VA treatment report, 
dated in March 2003, noted the veteran's complaints of low 
back pain and numbness in the legs after walking for a while.  
The report concluded with an assessment of chronic low back 
pain with paresthesias in the legs.  A September 2003 
treatment report noted the veteran's complaints of left knee 
and low back pain.  He also reported some pain radiating into 
his legs, which he thought may be related to his peripheral 
vascular disease, which was being evaluated by a local 
vascular surgeon.  The report concluded, in part, with an 
assessment of spinal stenosis with chronic back pain and 
peripheral vascular disease.

In April 2004, a VA examination for peripheral nerves was 
conducted.  The VA examiner noted that he had reviewed the 
veteran's claims folder and medical records pursuant to 
conducting this examination.  The report noted the veteran's 
history of low back pain, and complaints of numbness in the 
bottom of his feet, which he attributed to his degenerative 
disk disease.  The report also noted that the veteran was 
currently working as a security guard.  Physical examination 
revealed a mildly unsteady gait and lower back tenderness.  
Motor examination revealed normal bulk and normal tone.  
Strength testing revealed 5/5 strength in all extremities.  
Sensory examination revealed no evidence of sensory 
abnormalities.  Heel-to-shin examinations were normal.  The 
report concluded with diagnoses of spinal stenosis secondary 
to degenerative joint disease, and peripheral neuropathy of 
unknown etiology.  The VA examiner further opined that the 
veteran's peripheral neuropathy was not secondary to his 
degenerative joint disease and spinal canal stenosis.

Based upon the evidence of record, the Board believes that 
the veteran experiences, at most, severe intervertebral disc 
syndrome whose constellation of symptomotology is consistent 
with the criteria for a 40 percent rating.  The degree of his 
impairment as presented by the current medical evidence does 
not approach the level of pronounced intervertebral disc 
syndrome, as the evidence fails to indicate the veteran's 
disc disease has progressed to the point where it he had or 
has little intermittent relief.  As such, his disability 
picture does not more closely approximate the prior criteria 
for a 60 percent disability rating.  Moreover, since this 
rating code contemplates limitation of motion, a separate 
rating is not warranted.  VAOPGCPREC 36-97 (Dec. 1997).  

The criteria for rating intervertebral disc syndrome were 
revised effective September 23, 2002, (67 Fed. Reg. 54345-
54349 (2002)), and September 26, 2003 (68 Fed. Reg. 51454 
(2003)).  Under the new criteria, intervertebral disc 
syndrome is rated based on separate manifestations, combined 
under 38 C.F.R. § 4.25, or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation.  
When rated based on incapacitating episodes, a 40 percent 
rating is warranted when there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months; and a 60 percent rating 
is warranted when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  An "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).  The evidence 
of record is clearly not indicative of evidence of 
incapacitating episodes of intervertebral disc syndrome of 
the total yearly duration required by the revised regulations 
for a higher rating.  Accordingly, his disability picture 
does not more closely approximate the criteria for a 
disability rating in excess of 40 percent under the amended 
criteria.

Under the second set of amended criteria, the General Rating 
Formula for Diseases and Injuries of the Spine, unfavorable 
ankylosis, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, is rated 
100 percent disabling.  A 50 percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004).  
Any associated objective neurologic abnormalities are to be 
evaluated separately, under an appropriate diagnostic code.  
Id., Note 1.  

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, 
Note (5) (2004).  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  
Here, the evidence does not reveal that the veteran has 
immobility of the entire spine or the entire thoracolumbar 
spine such that a disability rating in excess of 40 percent 
is warranted under the second set of amended criteria.  

Under either the new or the old criteria, low back 
symptomotology supportive of a rating in excess of 40 percent 
for the lumbar spine has not been shown.  As the 
preponderance of the evidence is against the claim for a 
rating in excess of the one assigned, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

In reaching this decision, the Board notes that separately 
evaluating the orthopedic and neurological manifestations of 
the disability would not yield a benefit to the veteran.  
Assuming a maximum 40 percent evaluation for limitation of 
motion of the lumbar spine under Diagnostic Code 5292, the 
forgoing evidence does not show mild incomplete paralysis of 
the sciatic nerve, which would result in a 10 percent rating 
under Diagnostic Code 8520.  38 C.F.R. § 4.25.  As noted 
above, the VA examiner conducting the VA examination for 
peripheral nerves in April 2004 opined that the veteran's 
condition of peripheral neuropathy was not related to his 
degenerative joint disease and spinal canal stenosis.   

Finally, the Board observes the evidence does not show that 
the veteran's service-connected disability is in any way 
exceptional or unusual.  The record does not document that he 
has experienced any interference with employment not 
contemplated by the rating in effect, or frequent periods of 
hospitalization as to render the application of the regular 
schedular criteria impractical.  The April 2004 VA 
examination for peripheral neuropathy noted that the veteran 
was currently working as a security guard.  In addition, the 
evidence of record is not reflective of any factor that takes 
the veteran outside of the norm.  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the veteran's 
disability picture does not warrant referral for the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (2004).

Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's July 2003 and November 2004 letters, the July 2002 
RO decision, the December 2002 statement of the case (SOC), 
and the July 2003 and June 2005 supplemental SOCs, advised 
the veteran what information and evidence was needed to 
substantiate his claim herein and what information and 
evidence had to be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  The documents also 
advised him what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies, and in 
November 2004, he was specifically asked to submit any of the 
necessary evidence to substantiate his claim, that was in his 
possession.  Finally, in August 2005, the veteran submitted a 
statement indicating that he had no additional evidence to 
submit in support of his claim.  Thus, the Board finds that 
the content requirements of the notice VA is to provide under 
the VCAA have been met.   

Further, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although complete VCAA notice may not have been provided to 
the appellant prior the initial adjudication, the appellant 
has not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran was 
examined in connection with this matter.  Thus, the Board 
considers the VA's duty to assist is satisfied.   

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case as it pertains 
to the claims herein adjudicated.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  

ORDER

An increased rating in excess of 40 percent for 
intervertebral disc disease of the lumbar spine is denied.

	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


